Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Introduction


1. 	This communication is in response to the Applicants’ communication dated November 6, 2018. Claims 1-20 of the application are pending and have been examined.

Information Disclosure Statement

2.	Acknowledgment is made of the information disclosure statements filed on April 10, 2020, May 3, 2021 and August 27, 2021 together with lists of patents and copies of papers. The patents and papers have been considered.

Drawings

3.	The drawings submitted on November 6, 2021 are accepted.

Reasons for Allowance



4.	Claims 1-20 of the application are allowed over prior art of record.


5.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:
The closest prior art of record shows:

(1) constructing facilities in an urban scale using financial and information technology models for the benefit of large urban communities; human behavior, engineering, technological and scientific information are studied in an urban scale and such information used to develop better systems that are more efficient, cost effective and safer for urban and surrounding communities; detailed urban 3D modeling software, capital funding models and IT models are used to construct the facilities on an urban scale; energy consumption, traffic behavior, safety and security at the urban scale, air quality and other environmental concerns, consumer behavior, business needs are considered in the design and construction of the facilities that are vital to an urban community; the financial models incorporate private and government funding, o model the risks involved and control construction and operation of the facilities; the models generate required initial capital estimates; candidates for development include sites in economically distressed areas, former industrial sites and areas for which tax credits and other incentives are available, through federal, state and local programs; a dynamic rule based system is used to upgrade the designs and prioritize work automatically and manually; alternate energy sources are utilized in the designs including renewable energy sources; transportation requirements of pedestrians, automobiles and public transportation modes are incorporated (Robert et al., WO 2006/088550 A2 Published August 2006);
Stephen, D., WIPO WO 0057004 A1 Published September 2000); and 
(3) a computer based residential construction estimation process that uses conceptual level data, selects the design characteristics, calculates the a virtual geometry, selects assemblies of construction components, identifies the costs of each selected component options and calculates the cost of a residence; the cost is dynamically computed based on selected components; the process defines the building specifications by deriving them directly from project criteria; the virtual geometry of the residence is driven by numerous combinations of residential design elements; user overrides of computer generated quantity (Formisano, R., U.S. Patent Application Publication 2005/0108982 A1).

None of these references taken either alone or in combination with the prior art of record discloses a computer-implemented method for generating designs for an urban design project, specifically including:
(Claim 1) "automatically modifying, via the geometry engine, the first geometry based on the first metric to generate second geometry associated with a second candidate design, wherein the second metric indicates a second amount of capital associated with developing the region of land according to the second candidate design; and
determining that the second metric meets the second design criterion, thereby indicating that the second candidate design is a higher ranked design than the first candidate design" in combination with the remaining elements and features of the claimed invention.

None of these references taken either alone or in combination with the prior art of record discloses a non-transitory computer-readable medium storing program instructions, specifically including:
(Claim 11) "automatically modifying, via the geometry engine, the first geometry based on the first metric to generate second geometry associated with a second candidate design, wherein the second metric indicates a second amount of capital associated with developing the region of land according to the second candidate design; and
" in combination with the remaining elements and features of the claimed invention.

None of these references taken either alone or in combination with the prior art of record discloses a system, specifically including:
(Claim 20) " automatically modifying, via the geometry engine, the first geometry based on the first metric to generate second geometry associated with a second candidate design, wherein the second metric indicates a second amount of capital associated with developing the region of land according to the second candidate design, and
determining that the second metric meets the second design criterion, thereby indicating that the second candidate design is a higher ranked design than the first candidate design" in combination with the remaining elements and features of the claimed invention.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2148
	October 16, 2021